Title: From George Washington to Brigadier Generals William Woodford and Charles Scott, 10 May 1777
From: Washington, George
To: Woodford, William,Scott, Charles



Sir
[Morristown, 10 May 1777]

The third, Seventh, Eleventh, and fifteenth Virginia Regiments are to compose your Brigade; the duties of which you are immediately to enter upon, and to make yourself master of the true State of those Regiments, as early as possible.
The necessity of occupying so many Posts, as we at present do, will prevent your drawing the Brigade into compact order, till further orders; but the Regiments should be kept as much together, as the nature of the service will admit.
You will in a particular manner inquire, what Officers are absent from those Regiments of your Brigade now here, and have all such, as have gone off without leave, exceeded their Furloughs, or are on any frivolous business, recalled, and kept close to their duty.
You will likewise enquire into the State and condition of the Non-Commissioned Officers and privates, know where the absentees are, and endeavour to get them to their respective Regiments, as soon as possible.
The completing these Regiments to their Establishment, is to become an object of your greatest attention, discreet and active officers should be employed in this Service, and no others; as we must, if possible, put an end to idleness and dissipation, not only in Camp, but upon all duties detached from it.
Whenever your Brigade can be drawn together, you should make them practice, as much as possible, the Evolutions (as more essential than the manual exercise) and you are, as much as in your power lies, to see that the officers attend to the cleanliness of their men, as one of the best preservatives of Health.
You will likewise carefully endeavour to have all General orders complied with, by those under your immediate command. Given at Head Quarters at Morris Town this 10th day of May 1777.

G. Washington

